DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-20 are pending.
No Claim(s) is/are amended.
No Claim(s) is/are cancelled.
No Claim(s) is/are added.
Claims 1-20 are rejected. This rejection is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed on 06/08/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that 3GPP at most mentions about that RRC signaling for Scell configuration/reconfiguration is used for indicating which DL BWP and/or which UL BWP are initially activated when the Scell is activated, but the RRC signaling for Scell configuration/reconfiguration in 3GPP is not used for: (i) deactivating an Scell; and (ii) switching between BWPs.  On the contrast, in claim 1 of the present application, the first signaling is used to instruct to deactivate a first cell that provides as service for the UE, or used to instruct the UE to switch from a source bandwidth par (BWP) to a target BWP.
In response to applicant’s argument, the Examiner respectfully disagrees.
As for (i) deactivating an Scell, 3GPP discloses that RRC signaling for Scell configuration/reconfiguration is used for indicating which DL BWP and/or which UL BWP are initially activated when the Scell is activated (Proposal #1).  Further, 3GPP discloses For an Scell, activate DL BWP and/or activate UL BWP are deactivated autonomously when the Scell is deactivated (Proposal #2). In other words, RRC signaling is used for deactivating an Scell.
As for (ii) switching between BWPs, 3GPP does not need to teach this limitation. Claim 1 recites “receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP.
First, Hou is not a prior art of the present applicant.  Hou is EP3709701 A1, and is published on September 16, 2020, which is later than the effective filing date (May 11, 2018) of the application, therefore, Hou is not a prior art of the present application.
In response to applicant’s argument, the Examiner respectfully disagrees.
Hou (EP 3709701 A1) filed on November 10, 2017 which is earlier than the effective filing date of the instant application (May 11, 2018).  Therefore, Hou is a prior art.
Second, Hou does not disclose “CSI processing unit” of the [Features B] in claim 1.  In the [Features B] of claim 1, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource.  Thus, the first CSI processing unit in claim 1 is different from a reference signal resource.
In response to applicant’s argument, the Examiner respectfully disagrees.
Hou discloses the measurement section 405 may perform RRM measurements, CSI measurements, and so on, based on the received signals. The measurement section 405 may measure the received power (for example, RSRP), the received quality (for example, RSRQ, SINR, etc.), the signal strength (for example, RSSI), transmission path information (for example, CSI), and so on (See [0163]).  The Channel State Information (CSI) is well known as downlink reference signals.  For example, Hou discloses In the radio communication system 1, cell-specific reference signals (CRSs), channel state information reference signals (CSI-RSs), demodulation reference signals (DMRSs), positioning reference signals (PRSs) and so on are communicated as downlink reference signals (See [0120])
Third, Hou does not disclose “when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information” in claim 1.
In response to applicant’s argument, the Examiner respectfully disagrees.
Hou discloses the control section 401 may control the start of periodic transmission of channel state information (for example, SP-CSI) reporting based on the configuration information (for example, higher layer signaling), in response to the receipt of a command (for example, DCI, MAC CE, etc.) for activation of channel state information reporting, and, furthermore, control that, when conditions are fulfilled during the period from the start to the deactivation (release) of the channel state information reporting (See [0164])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8-12 and 18-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 11-12 and 20 of Copending Application No. 17/094,725.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the main difference between the instant application and the Copending Application is the broadening of the claimed subject matter which are already covered by the claims of the Copending Application No. 17/094,725 (see claim mapping below)

Instant Application
Copending Application No. 17/094,725
1. A method for processing a channel state information (CSI) processing unit, applied to user equipment (UE), and comprising: 
receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and 
 when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information, wherein the target information comprises at least the first signaling, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource, and the first downlink reference signal resource is a downlink reference signal resource in the first cell or the source BWP.

8. The method according to claim 1, wherein after the receiving first signaling from a base station, the method further comprises: processing, by a media access control (MAC) entity in the UE, a first target resource by using a second processing manner, wherein the first target resource is a resource in the first cell or the source BWP.
1. A resource processing method, applied to user equipment (UE), and comprising: 

receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and 















processing, by a media access control (MAC) entity in the UE, a first target resource by using a first target processing manner, wherein the first target resource is a resource in the first cell or the source BWP.
9. The method according to claim 8, wherein the first signaling is used to instruct to deactivate the first cell, and the first target resource is a resource in the first cell; 
the processing, by a MAC entity in the UE, a first target resource by using a second processing manner comprises: 
processing, by the MAC entity, the resource in the first cell by using the second processing manner; and 
the method further comprises: 
receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell; and 
processing, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is a resource in the second cell.
2. The method according to claim 1, wherein the first signaling is used to instruct to deactivate the first cell, and the first target resource is a resource in the first cell; 
the processing, by a MAC entity in the UE, a first target resource by using a first target processing manner comprises: 
processing, by the MAC entity, the resource in the first cell by using the first target processing manner; and 
the method further comprises: 
receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell; and 
processing, by the MAC entity, a second target resource by using a second target processing manner, wherein the second target resource is a resource in the second cell.
10. The method according to claim 8, wherein the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is a resource in the source BWP; 
the processing, by a MAC entity in the UE, a first target resource by using a second processing manner comprises: 
processing, by the MAC entity, the resource in the source BWP by using the second processing manner; and 
the method further comprises: 
after the UE completes switching, receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a resource in the target BWP; and 
processing, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is the resource in the target BWP.
3. The method according to claim 1, wherein the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is a resource in the source BWP; 
the processing, by a MAC entity in the UE, a first target resource by using a first target processing manner comprises: 
processing, by the MAC entity, the resource in the source BWP by using the first target processing manner; and 
the method further comprises: 
after the UE completes switching, receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a resource in the target BWP; and 
processing, by the MAC entity, a second target resource by using a second target processing manner, wherein the second target resource is the resource in the target BWP.
11. The method according to claim 8, wherein the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is a resource in the source BWP; 
the processing, by a MAC entity in the UE, a first target resource by using a second processing manner comprises: 
processing, by the MAC entity, the resource in the source BWP by using the second processing manner; and 
the method further comprises: 
after the UE completes switching, processing, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is a resource in the target BWP.
4. The method according to claim 1, wherein the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is a resource in the source BWP; 
the processing, by a MAC entity in the UE, a first target resource by using a first target processing manner comprises: 
processing, by the MAC entity, the resource in the source BWP by using the first target processing manner; and 
the method further comprises: 
after the UE completes switching, processing, by the MAC entity, a second target resource by using a second target processing manner, wherein the second target resource is a resource in the target BWP.
12. User equipment (UE), comprising a processor, a memory, and a computer program stored in the memory and executable by the processor, wherein the processor is configured to execute the computer program to cause the UE to implement a method for processing a channel state information (CSI) processing unit, the method comprises: 
receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and 
when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information, wherein the target information comprises at least the first signaling, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource, and the first downlink reference signal resource is a downlink reference signal resource in the first cell or the source BWP.

18. The UE according to claim 12, wherein after the receiving first signaling from a base station, the method further comprises: 
processing, by a media access control (MAC) entity in the UE, a first target resource by using a second processing manner, wherein the first target resource is a resource in the first cell or the source BWP.
11. User equipment (UE), comprising a processor, a memory, and a computer program stored in the memory and executable by the processor, wherein the processor is configured to execute the computer program to cause the UE to implement a resource processing method, the method comprises: 

receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and 















processing, by a media access control (MAC) entity in the UE, a first target resource by using a first target processing manner, wherein the first target resource is a resource in the first cell or the source BWP.
19. The UE according to claim 18, wherein the first signaling is used to instruct to deactivate the first cell, and the first target resource is a resource in the first cell; 
the processing, by a MAC entity in the UE, a first target resource by using a second processing manner comprises: 
processing, by the MAC entity, the resource in the first cell by using the second processing manner; and 
the method further comprises: 
receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell; and 
processing, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is a resource in the second cell.
12. The UE according to claim 11, wherein the first signaling is used to instruct to deactivate the first cell, and the first target resource is a resource in the first cell; 
the processing, by a MAC entity in the UE, a first target resource by using a first target processing manner comprises: 
processing, by the MAC entity, the resource in the first cell by using the first target processing manner; and 
the method further comprises: 
receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell; and 
processing, by the MAC entity, a second target resource by using a second target processing manner, wherein the second target resource is a resource in the second cell.
20. A non-transitory computer-readable storage medium, storing therein a computer program, wherein the computer program is configured to be executed by a processor to cause UE to implement a method for processing a channel state information (CSI) processing unit, and the method comprises: receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information, wherein the target information comprises at least the first signaling, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource, and the first downlink reference signal resource is a downlink reference signal resource in the first cell or the source BWP. 
18… processing, by a media access control (MAC) entity in the UE, a first target resource by using a second processing manner, wherein the first target resource is a resource in the first cell or the source BWP.
20. A non-transitory computer-readable storage medium, storing therein a computer program, wherein the computer program is configured to be executed by a processor to cause UE to implement a resource processing method, the method comprises: 

receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and 











processing, by a media access control (MAC) entity in the UE, a first target resource by using a first target processing manner, wherein the first target resource is a resource in the first cell or the source BWP.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over 3GPP TSG RAN WG1, 9th-13th October 2017, R1-1718327 hereinafter “3GPP” in view of Hou et al. (EP3709701A1) hereinafter “Hou”
As per claim 1, 3GPP discloses a method for processing a channel state information (CSI) processing unit, applied to user equipment (UE), and comprising: 
receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP (3GPP, page 4, Proposal #1, RRC signaling for Scell configuration/reconfiguration is used for indicating which DL BWP and/or which UL BWP are initially activated when the Scell is activated; Proposal #2, activate DL BWP and/or activate UL BWP are deactivated autonomously when the Scell is deactivated)
3GPP does not explicitly disclose when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information, wherein the target information comprises at least the first signaling, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource, and the first downlink reference signal resource is a downlink reference signal resource in the first cell or the source BWP. 
Hou discloses when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information (Hou, [0164], the control section 401 may control the start of periodic transmission of channel state information (for example, SP-CSI) reporting based on the configuration information (for example, higher layer signaling), in response to the receipt of a command (for example, DCI, MAC CE, etc.) for activation of channel state information reporting, and, furthermore, control that, when conditions are fulfilled during the period from the start to the deactivation (release) of the channel state information reporting), wherein the target information comprises at least the first signaling, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource, and the first downlink reference signal resource is a downlink reference signal resource in the first cell or the source BWP (Hou, [0163], the measurement section 405 may perform RRM measurements, CSI measurements, and so on, based on the received signals. The measurement section 405 may measure the received power (for example, RSRP), the received quality (for example, RSRQ, SINR, etc.), the signal strength (for example, RSSI), transmission path information (for example, CSI), and so on; [0120], In the radio communication system 1, cell-specific reference signals (CRSs), channel state information reference signals (CSI-RSs), demodulation reference signals (DMRSs), positioning reference signals (PRSs) and so on are communicated as downlink reference signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information, wherein the target information comprises at least the first signaling, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource, and the first downlink reference signal resource is a downlink reference signal resource in the first cell and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 2, 3GPP in view of Hou disclose the method according to claim 1, wherein after the receiving first signaling from a base station, the method further comprises: determining the target information based on the first signaling and indication information, wherein the indication information is first information indicated by the base station to the UE, or the indication information is first information and second information indicated by the base station to the UE, the first information is used to indicate a type of a CSI report sent by the UE to the base station, the second information is used to indicate an uplink channel for sending the CSI report to the base station by the UE, and the CSI report comprises a result of measuring the first downlink reference signal resource by the first CSI processing unit (Hou, [0038], performs CSI measurements and/or reporting periodically, until the SP-CSI is deactivated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to determine the target information based on the first signaling and indication information, wherein the indication information is first information indicated by the base station to the UE, or the indication information is first information and second information indicated by the base station to the UE, the first information is used to indicate a type of a CSI report sent by the UE to the base station, the second information is used to indicate an uplink channel for sending the CSI report to the base station by the UE, and the CSI report comprises a result of measuring the first downlink reference signal resource and have modified the teaching of 3GPP in order to improve the coverage area ([0034]) 

As per claim 3, 3GPP in view of Hou disclose the method according to claim 2, wherein in a case that the target information comprises the first signaling, that the target information satisfies the preset condition is: the first signaling is type-1 signaling; in a case that the target information comprises the first signaling and the CSI report, that the target information satisfies the preset condition is: the first signaling is type-2 signaling, and the CSI report is a type-1 CSI report; or in a case that the target information comprises the first signaling, the CSI report, and the uplink channel, that the target information satisfies the preset condition is: the first signaling is type-2 signaling, the CSI report is a type-2 CSI report, and the uplink channel is a target uplink channel (Hou, [0021], a CSI type (also referred to as "type-1 CSI") to be configured for communication using a single beam and a CSI type (also referred to as "type-2 CSI") to be configured for communication using multiple beams may be defined)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to the first signaling is type-1 signaling, in a case that the target information comprises the first signaling and the CSI report, that the target information satisfies the preset condition is the first signaling is type-2 signaling, and the CSI report is a type-1 CSI report and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 4, 3GPP in view of Hou disclose the method according to claim 3, wherein in a case that the type-1 signaling is cell deactivation signaling, the first processing manner is releasing a CSI processing unit (Hou, [0038], the SP-CSI is deactivated) and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises: releasing the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the first cell (Hou, [0038], performs CSI measurements and/or reporting periodically, until the SP-CSI is deactivated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to wherein in a case that the type-1 signaling is cell deactivation signaling, the first processing manner is releasing a CSI processing unit and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises releasing the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the first cell and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 5, 3GPP in view of Hou disclose the method according to claim 3, wherein in a case that the type-2 signaling is BWP switching signaling (Hou, [0021], type-2 CSI), and the type-1 CSI report is a periodic CSI report or an aperiodic CSI report (Hou, [0021], type-1 CSI), the first processing manner is occupying a CSI processing unit; and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises: occupying the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the source BWP (Hou, [0083], the SP-CSI reporting configured in UL BWP 1 uses a wideband)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to wherein in a case that the type-2 signaling is BWP switching signaling and the type-1 CSI report is a periodic CSI report or an aperiodic CSI report, the first processing manner is occupying a CSI processing unit and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises occupying the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the source BWP and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 6, 3GPP in view of Hou disclose the method according to claim 3, wherein in a case that the type-2 signaling is BWP switching signaling, and the type-2 CSI report is a semi-persistent CSI report (Hou, [0028], when CSI (SP-CSI (Semi-persistent CSI)) is reported semi-persistently), and the target uplink channel is an uplink control channel, the first processing manner is occupying or releasing a CSI processing unit (Hou, [0015], using an uplink control channel) and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises: occupying or releasing the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the source BWP (Hou, [0083], the SP-CSI reporting configured in UL BWP 1 uses a wideband)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to wherein in a case that the type-2 signaling is BWP switching signaling, and the type-2 CSI report is a semi-persistent CSI report, and the target uplink channel is an uplink control channel, the first processing manner is occupying or releasing a CSI processing unit and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises occupying or releasing the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the source BWP and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 7, 3GPP in view of Hou disclose the method according to claim 3, wherein in a case that the type-2 signaling is BWP switching signaling, and the type-2 CSI report is a semi-persistent CSI report, and the target uplink channel is an uplink data channel, the first processing manner is occupying or releasing a CSI processing unit (Hou, [0028], when CSI (SP-CSI (Semi-persistent CSI)) is reported semi-persistently) and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises: occupying or releasing the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the source BWP (Hou, [0083], the SP-CSI reporting configured in UL BWP 1 uses a wideband)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to wherein in a case that the type-2 signaling is BWP switching signaling, and the type-2 CSI report is a semi-persistent CSI report, and the target uplink channel is an uplink data channel, the first processing manner is occupying or releasing a CSI processing unit and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises occupying or releasing the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the source BWP and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 8, 3GPP in view of Hou disclose the method according to claim 1, wherein after the receiving first signaling from a base station, the method further comprises: processing, by a media access control (MAC) entity in the UE, a first target resource by using a second processing manner, wherein the first target resource is a resource in the first cell or the source BWP (Hou, [0028], using MAC control information (Media Access Control Elements (MAC CEs)))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related  to process, by a media access control (MAC) entity in the UE, a first target resource by using a second processing manner, wherein the first target resource is a resource in the first cell and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 


As per claim 9, 3GPP in view of Hou disclose the method according to claim 8, wherein the first signaling is used to instruct to deactivate the first cell, and the first target resource is a resource in the first cell; the processing, by a MAC entity in the UE, a first target resource by using a second processing manner comprises: processing, by the MAC entity, the resource in the first cell by using the second processing manner (Hou, [0028], using MAC control information (Media Access Control Control Elements (MAC CEs)))
and the method further comprises: receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell (Hou, [0041], Upon receiving an indication of SP-CSI activation (for example, an activation command), the UE may activate SP-CSI)
and processing, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is a resource in the second cell (Hou, [0028], using MAC control information (Media Access Control Control Elements (MAC CEs)))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to process, by the MAC entity, the resource in the first cell by using the second processing manner, receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell and process, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is a resource in the second cell and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 10, 3GPP in view of Hou disclose the method according to claim 8, wherein the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is a resource in the source BWP (Hou, [0083], the SP-CSI reporting configured in UL BWP 1 uses a wideband)
the processing, by a MAC entity in the UE (Hou, [0028], using MAC control information (Media Access Control Control Elements (MAC CEs))), a first target resource by using a second processing manner comprises: processing, by the MAC entity, the resource in the source BWP by using the second processing manner (Hou, [0028], using MAC control information (Media Access Control Control Elements (MAC CEs)))
and the method further comprises: after the UE completes switching, receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a resource in the target BWP (Hou, [0083], the SP-CSI reporting that is configured in accordance with the configuration of BWP 2)
and processing, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is the resource in the target BWP (Hou, [0083], transmit the SP-CSI reporting that is configured in accordance with the configuration of BWP 2, on BWP 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to wherein the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is a resource in the source BWP, processing, by the MAC entity, the resource in the source BWP by using the second processing manner after the UE completes switching, receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a resource in the target BWP and process, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is the resource in the target BWP and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 11, 3GPP in view of Hou disclose the method according to claim 8, wherein the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is a resource in the source BWP (Hou, [0083], switches from BWP 1 to another BWP 2)
the processing, by a MAC entity in the UE, a first target resource by using a second processing manner comprises: processing, by the MAC entity, the resource in the source BWP by using the second processing manner (Hou, [0028], using MAC control information (Media Access Control Control Elements (MAC CEs)))
and the method further comprises: after the UE completes switching, processing, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is a resource in the target BWP (Hou, [0083], the SP-CSI reporting that is configured in accordance with the configuration of BWP 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to process, by the MAC entity, the resource in the source BWP by using the second processing manner and after the UE completes switching, processing, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is a resource in the target BWP and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 


As pe claim 12, 3GPP discloses User equipment (UE) (3GPP, page 3, Agreements: a UE), comprising a processor, a memory, and a computer program stored in the memory and executable by the processor, wherein the processor is configured to execute the computer program to cause the UE to implement a method for processing a channel state information (CSI) processing unit, the method comprises: 
receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP (3GPP, page 4, Proposal #1, RRC signaling for Scell configuration/reconfiguration is used for indicating which DL BWP and/or which UL BWP are initially activated when the Scell is activated; Proposal #2, activate DL BWP and/or activate UL BWP are deactivated autonomously when the Scell is deactivated)
3GPP does not explicitly disclose when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information, wherein the target information comprises at least the first signaling, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource, and the first downlink reference signal resource is a downlink reference signal resource in the first cell or the source BWP. 
Hou discloses when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information (Hou, [0164], the control section 401 may control the start of periodic transmission of channel state information (for example, SP-CSI) reporting based on the configuration information (for example, higher layer signaling), in response to the receipt of a command (for example, DCI, MAC CE, etc.) for activation of channel state information reporting, and, furthermore, control that, when conditions are fulfilled during the period from the start to the deactivation (release) of the channel state information reporting), wherein the target information comprises at least the first signaling, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource, and the first downlink reference signal resource is a downlink reference signal resource in the first cell or the source BWP (Hou, [0163], the measurement section 405 may perform RRM measurements, CSI measurements, and so on, based on the received signals. The measurement section 405 may measure the received power (for example, RSRP), the received quality (for example, RSRQ, SINR, etc.), the signal strength (for example, RSSI), transmission path information (for example, CSI), and so on; [0120], In the radio communication system 1, cell-specific reference signals (CRSs), channel state information reference signals (CSI-RSs), demodulation reference signals (DMRSs), positioning reference signals (PRSs) and so on are communicated as downlink reference signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information, wherein the target information comprises at least the first signaling, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource, and the first downlink reference signal resource is a downlink reference signal resource in the first cell and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 13, 3GPP in view of Hou disclose the UE according to claim 12, wherein after the receiving first signaling from a base station, the method further comprises: determining the target information based on the first signaling and indication information, wherein the indication information is first information indicated by the base station to the UE, or the indication information is first information and second information indicated by the base station to the UE, the first information is used to indicate a type of a CSI report sent by the UE to the base station, the second information is used to indicate an uplink channel for sending the CSI report to the base station by the UE, and the CSI report comprises a result of measuring the first downlink reference signal resource by the first CSI processing unit (Hou, [0038], performs CSI measurements and/or reporting periodically, until the SP-CSI is deactivated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to determine the target information based on the first signaling and indication information, wherein the indication information is first information indicated by the base station to the UE, or the indication information is first information and second information indicated by the base station to the UE, the first information is used to indicate a type of a CSI report sent by the UE to the base station, the second information is used to indicate an uplink channel for sending the CSI report to the base station by the UE, and the CSI report comprises a result of measuring the first downlink reference signal resource by the first CSI processing unit and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 14, 3GPP in view of Hou disclose the UE according to claim 13, wherein in a case that the target information comprises the first signaling, that the target information satisfies the preset condition is: the first signaling is type-1 signaling; in a case that the target information comprises the first signaling and the CSI report, that the target information satisfies the preset condition is: the first signaling is type-2 signaling, and the CSI report is a type-1 CSI report; or in a case that the target information comprises the first signaling, the CSI report, and the uplink channel, that the target information satisfies the preset condition is: the first signaling is type-2 signaling, the CSI report is a type-2 CSI report, and the uplink channel is a target uplink channel (Hou, [0021], a CSI type (also referred to as "type-1 CSI") to be configured for communication using a single beam and a CSI type (also referred to as "type-2 CSI") to be configured for communication using multiple beams may be defined)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to wherein in a case that the target information comprises the first signaling, that the target information satisfies the preset condition is the first signaling is type-1 signaling, in a case that the target information comprises the first signaling and the CSI report, that the target information satisfies the preset condition is the first signaling is type-2 signaling, and the CSI report is a type-1 CSI report or in a case that the target information comprises the first signaling, the CSI report, and the uplink channel, that the target information satisfies the preset condition is the first signaling is type-2 signaling, the CSI report is a type-2 CSI report, and the uplink channel is a target uplink channel and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 


As per claim 15, 3GPP in view of Hou disclose the UE according to claim 14, wherein in a case that the type-1 signaling is cell deactivation signaling (Hou, [0021], a CSI type (also referred to as "type-1 CSI"), the first processing manner is releasing a CSI processing unit (Hou, [0038], the SP-CSI is deactivated) 
and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises: releasing the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the first cell (Hou, [0038], performs CSI measurements and/or reporting periodically, until the SP-CSI is deactivated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to wherein in a case that the type-1 signaling is cell deactivation signaling, the first processing manner is releasing a CSI processing unit and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises releasing the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the first cell and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 16, 3GPP in view of Hou disclose the UE according to claim 14, wherein in a case that the type-2 signaling is BWP switching signaling (Hou, [0021], a CSI type (also referred to as "type-2 CSI"), and the type-1 CSI report is a periodic CSI report or an aperiodic CSI report (Hou, [0021], a CSI type (also referred to as "type-1 CSI"), the first processing manner is occupying a CSI processing unit; and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises: occupying the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the source BWP (Hou, [0083], the SP-CSI reporting configured in UL BWP 1 uses a wideband)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to wherein in a case that the type-2 signaling is BWP switching signaling, and the type-1 CSI report is a periodic CSI report or an aperiodic CSI report, the first processing manner is occupying a CSI processing unit and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises occupying the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the source BWP and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 17, 3GPP in view of Hou disclose the UE according to claim 14, wherein in a case that the type-2 signaling is BWP switching signaling, and the type-2 CSI report is a semi-persistent CSI report (Hou, [0028], when CSI (SP-CSI (Semi-persistent CSI)) is reported semi-persistently), and the target uplink channel is an uplink control channel, the first processing manner is occupying or releasing a CSI processing unit (Hou, [0015], using an uplink control channel)
and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises: occupying or releasing the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the source BWP (Hou, [0083], the SP-CSI reporting configured in UL BWP 1 uses a wideband)
or, wherein in a case that the type-2 signaling is BWP switching signaling, and the type-2 CSI report is a semi-persistent CSI report, and the target uplink channel is an uplink data channel, the first processing manner is occupying or releasing a CSI processing unit (Hou, [0015], using an uplink control channel); and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises: occupying or releasing the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the source BWP (Hou, [0083], the SP-CSI reporting configured in UL BWP 1 uses a wideband)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to wherein in a case that the type-2 signaling is BWP switching signaling, and the type-2 CSI report is a semi-persistent CSI report, and the target uplink channel is an uplink control channel, the first processing manner is occupying or releasing a CSI processing unit and the processing a first CSI processing unit by using the first processing manner corresponding to the target information comprises occupying or releasing the first CSI processing unit, wherein the first CSI processing unit is a CSI processing unit for measuring a downlink reference signal resource in the source BWP and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 18, 3GPP in view of Hou disclose the UE according to claim 12, wherein after the receiving first signaling from a base station, the method further comprises: processing, by a media access control (MAC) entity in the UE, a first target resource by using a second processing manner, wherein the first target resource is a resource in the first cell or the source BWP (Hou, [0028], using MAC control information (Media Access Control Control Elements (MAC CEs)))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to wherein after the receiving first signaling from a base station, the method further comprises: processing, by a media access control (MAC) entity in the UE, a first target resource by using a second processing manner, wherein the first target resource is a resource in the first cell or the source BWP and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 19, 3GPP in view of Hou disclose the UE according to claim 18, wherein the first signaling is used to instruct to deactivate the first cell, and the first target resource is a resource in the first cell; the processing, by a MAC entity in the UE, a first target resource by using a second processing manner comprises: processing, by the MAC entity, the resource in the first cell by using the second processing manner (Hou, [0028], using MAC control information (Media Access Control Control Elements (MAC CEs))); and the method further comprises: receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell (Hou, [0041], Upon receiving an indication of SP-CSI activation (for example, an activation command), the UE may activate SP-CSI)
and processing, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is a resource in the second cell (Hou, [0028], using MAC control information (Media Access Control Control Elements (MAC CEs)))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to receive second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell and process, by the MAC entity, a second target resource by using a third processing manner, wherein the second target resource is a resource in the second cell and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

As per claim 20, 3GPP discloses a non-transitory computer-readable storage medium, storing therein a computer program, wherein the computer program is configured to be executed by a processor to cause UE to implement a method for processing a channel state information (CSI) processing unit, and the method comprises: 
receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP (3GPP, page 4, Proposal #1, RRC signaling for Scell configuration/reconfiguration is used for indicating which DL BWP and/or which UL BWP are initially activated when the Scell is activated; Proposal #2, activate DL BWP and/or activate UL BWP are deactivated autonomously when the Scell is deactivated)
3GPP does not explicitly disclose when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information, wherein the target information comprises at least the first signaling, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource, and the first downlink reference signal resource is a downlink reference signal resource in the first cell or the source BWP. 
Hou discloses when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information (Hou, [0164], the control section 401 may control the start of periodic transmission of channel state information (for example, SP-CSI) reporting based on the configuration information (for example, higher layer signaling), in response to the receipt of a command (for example, DCI, MAC CE, etc.) for activation of channel state information reporting, and, furthermore, control that, when conditions are fulfilled during the period from the start to the deactivation (release) of the channel state information reporting), wherein the target information comprises at least the first signaling, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource, and the first downlink reference signal resource is a downlink reference signal resource in the first cell or the source BWP (Hou, [0163], the measurement section 405 may perform RRM measurements, CSI measurements, and so on, based on the received signals. The measurement section 405 may measure the received power (for example, RSRP), the received quality (for example, RSRQ, SINR, etc.), the signal strength (for example, RSSI), transmission path information (for example, CSI), and so on; [0120], In the radio communication system 1, cell-specific reference signals (CRSs), channel state information reference signals (CSI-RSs), demodulation reference signals (DMRSs), positioning reference signals (PRSs) and so on are communicated as downlink reference signals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hou related to when target information satisfies a preset condition, processing a first CSI processing unit by using a first processing manner corresponding to the target information, wherein the target information comprises at least the first signaling, the first CSI processing unit is a CSI processing unit for measuring a first downlink reference signal resource, and the first downlink reference signal resource is a downlink reference signal resource in the first cell and have modified the teaching of 3GPP in order to improve high speed data ([0002]) 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462